DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 57-62, 64-71, and 73-76 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks with respect to the double patenting rejections of claims 57, 63, 66, 72, 75, and 76 are noted.  Examiner directs applicant to new double patenting rejections with respect to the newly amended features in the independent claims and the newly cited prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 57-62, 64, 66-71, 73, and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US 2018/0115815 A1 (previously cited and hereafter Kumar), in view of Termeulen et al., US 2018/0249266 A1 (hereafter Termeulen).
Regarding claim 57, Kumar discloses an off-ear and on-ear headphone detection (see Kumar, abstract).  Kumar teaches a “signal processing device for on ear detection for a headset, the device comprising: a probe signal generator configured to generate a probe signal for acoustic playback from a speaker” with a tone generator for outputting a tone signal, such as a generated signal, that is output to a headphone’s speaker (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, 
Therefore, Kumar teaches an on-ear headphone detection, where an OED processor assesses whether the headphone is off ear.  Importantly, Kumar teaches known values, such as “signal values, energy values, and power values”, where the known values correspond to the known conditions, such as “when the headphone is already known to be on ear or off ear or when the OED tone is playing or not playing” (see Kumar, ¶ 0057-0058).  The OED processor makes its on/off decision based on comparing the known values to determined values, such that it is clear that the OED processor receives “signal values, energy values, and power values” to compare to a set of known values corresponding to one of the headphone states.  Additionally, Kumar teaches dynamically adjusting the level of the tone signal when noise levels change, such as the acoustic noise received at the FB (feedback) and FF (feedforward) microphones, where the next level of the tone signal increases gradually as the noise floor estimate increases (e.g., increased noise received at the FB and/or FF microphones) (see Kumar, ¶ 0033 and Eq. 1, and figure 2, units 206, 208, 212, 214, 218, 220, 222, and 224).  However, Kumar does not appear to reduced upon detection of an increase in a level of the microphone signal”.
Termeulen teaches an off-head detection of an in-ear headset (see Termeulen, abstract).  In particular, Termeulen teaches an off-head gain reduction system to reduce oscillation when the device is removed from the ear, where the oscillation occurs from the in-ear speaker, or driver, feeding back to the feed-forward microphone (see Termeulen, ¶ 0032, 0035, 0038, and 0048, and figure 2, units 102, 106, 116, and 117).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Kumar with the off-head gain reduction system of Termeulen to reduce any unwanted oscillations when the headphone is removed (see Kumar, ¶ 0033 in view of Termeulen, ¶ 0032 and 0048).  The combination of Kumar and Termeulen makes obvious the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the microphone signal” because Kumar teaches a dynamic probe level based on the measured noise levels at the FB and/or FF microphones and Termeulen makes obvious a gain reduction feature where gain of the system is reduced when a feedback loop that causes oscillations is detected, and this gain reduction feature makes obvious reducing the output of the headset speaker including reducing the probe signal (see Kumar, ¶ 0033 in view of Termeulen, ¶ 0035, 0038, 0046, and 0048, and figure 2, units 102, 106, 116, and 117).
Regarding claim 58, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the processor is configured to process the estimate of the at least one parameter to determine whether the headset is on ear by comparing the estimated parameter to a threshold” (see Kumar, ¶ 0057-0058 and figure 5, step 516).
Regarding claim 59, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the at least one parameter is an amplitude of the probe signal and wherein when the amplitude is above a threshold the processor is configured to 
Regarding claim 60, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal comprises a single tone or a weighted multitoned signal” because Kumar teaches a single tone (see Kumar, ¶ 0032).
Regarding claim 61, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal is confined to a frequency range which is inaudible” (see Kumar, ¶ 0032).
Regarding claim 62, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 wherein the probe signal is varied over time or in response to a changed level of ambient noise in the frequency range of the probe signal” (see Kumar, ¶ 0033).
Regarding claim 64, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the “device of claim 57 comprising a decision device module configured to generate from the at least one parameter a first probability that the headset is on ear, and a second probability that the headset is off ear, and wherein the processor is configured to use the first probability and/or the second probability to determine whether the headset is on ear” because Kumar teaches that a generated confidence value allows the OED processor to use or ignore the produced OED metric value (i.e., the processor receives a metric value that indicates if the headphone is on/off the ear, and the processor receives a confidence value to indicate if the on/off indication is reliable) (see Kumar, ¶ 0061, 0067, and 0070-0071, figure 6, units 620 and 622, and figure 9, units 910, 914, and 916).  The 
Regarding claim 66, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A method for on ear detection for a headset, the method comprising: 
generating a probe signal for acoustic playback from a speaker;” where a tone generator for outputting a tone signal, such as a generated signal, is output to a headphone’s speaker (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224);
“receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” where a feedback microphone generates a feedback signal which includes the probe signal from the speaker output (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); 
“applying state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and
determining from the estimate of the at least one parameter whether the headset is on ear;” because Kumar teaches that a processor determines if the headphone is on or off ear, such that a characteristic (e.g., the power or energy) of the feedback microphone signal and/or the probe signal is compared to one or more thresholds, and the processor outputs a decision signal (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); and
reduced upon detection of an increase in a level of the microphone signal” because Kumar teaches a dynamic probe level based on the measured noise levels at the FB and/or FF microphones and Termeulen makes obvious a gain reduction feature where gain of the system is reduced when a feedback loop that causes oscillations is detected, and this gain reduction feature makes obvious reducing the output of the headset speaker including reducing the probe signal (see Kumar, ¶ 0033 in view of Termeulen, ¶ 0035, 0038, 0046, and 0048, and figure 2, units 102, 106, 116, and 117).
Regarding claim 67, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein determining whether the headset is on ear comprises comparing the estimated parameter to a threshold and wherein the at least one parameter is an amplitude of the probe signal” because Kumar teaches varying the volume level of the probe signal and comparing the received signal power or energy to thresholds, and one of ordinary skill in the art at the time of the effective filing date would find it obvious to substitute threshold comparisons of volume levels for threshold comparisons of power levels and expect similar results, such that the combination makes these features obvious (see Kumar, ¶ 0033 and 0057-0058 and figure 5, step 516).
Regarding claim 68, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 further comprising indicating that the headset is on ear when the amplitude is above a threshold” (see Kumar, ¶ 0033 and 0057-0058 and figure 5, step 516).
Regarding claim 69, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal comprises a single tone or a weighted multitoned signal” because Kumar teaches a single tone (see Kumar, ¶ 0032).
claim 70, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal is confined to a frequency range which is inaudible” (see Kumar, ¶ 0032).
Regarding claim 71, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 wherein the probe signal is varied over time or in response to a changed level of ambient noise in the frequency range of the probe signal” (see Kumar, ¶ 0033).
Regarding claim 73, see the preceding rejection with respect to claim 66 above.  The combination makes obvious the “method of claim 66 comprising generating from the at least one parameter a first probability that the headset is on ear and a second probability that the headset is off ear, and using the first probability or the second probability to determine whether the headset is on ear” because Kumar teaches that a generated confidence value allows the OED processor to use or ignore the produced OED metric value (i.e., the processor receives a metric value that indicates if the headphone is on/off the ear, and the processor receives a confidence value to indicate if the on/off indication is reliable) (see Kumar, ¶ 0061, 0067, and 0070-0071, figure 6, units 620 and 622, and figure 9, units 910, 914, and 916).  The confidence value makes obvious the first probability when the device is on a user’s ear, and the confidence value also makes obvious the second probability when the device is off the user’s ear, such that during use of the device, the two situations will occur at some point during the operation of said device.
Regarding claim 75, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A non-transitory computer readable medium for on ear detection for a headset, comprising instructions which, when executed by one or more processors, causes performance of the following: 

“receiving a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” where a feedback microphone generates a feedback signal which includes the probe signal from the speaker output (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); and 
“applying state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and
determining from the estimate of the at least one parameter whether the headset is on ear;” because Kumar teaches that a processor determines if the headphone is on or off ear, such that a characteristic (e.g., the power or energy) of the feedback microphone signal and/or the probe signal is compared to one or more thresholds, and the processor outputs a decision signal (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); and 
“wherein a level of the probe signal is dynamically reduced upon detection of an increase in a level of the microphone signal” because Kumar teaches a dynamic probe level based on the measured noise levels at the FB and/or FF microphones and Termeulen makes obvious a gain reduction feature where gain of the system is reduced when a feedback loop that causes oscillations is detected, and this gain reduction feature makes obvious reducing the output of the headset speaker including reducing the probe signal (see Kumar, ¶ 0033 in view of Termeulen, ¶ 0035, 0038, 0046, and 0048, and figure 2, units 102, 106, 116, and 117).
claim 76, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the signal processing device of claim 57, and for the same reasons makes obvious:
“A system for on ear detection for a headset, the system comprising a processor and a memory, the memory containing instructions executable by the processor and wherein the system is operative to: 
generate a probe signal for acoustic playback from a speaker;” where a tone generator for outputting a tone signal, such as a generated signal, is output to a headphone’s speaker (see Kumar, ¶ 0027 and 0029-0034, and figure 2, units 200, 206, 208, 210, 216, and 224); 
“receive a microphone signal from a microphone, the microphone signal comprising at least a portion of the probe signal as received at the microphone;” where a feedback microphone generates a feedback signal which includes the probe signal from the speaker output (see Kumar, ¶ 0004, 0029, and 0051, figure 2, units 214 and 222, and figure 5, step 502); 
“apply state estimation to the microphone signal to produce an estimate of at least one parameter of the portion of the probe signal contained in the microphone signal, and 
determine from the estimate of the at least one parameter whether the headset is on ear;” because Kumar teaches that a processor determines if the headphone is on or off ear, such that a characteristic (e.g., the power or energy) of the feedback microphone signal and/or the probe signal is compared to one or more thresholds, and the processor outputs a decision signal (see Kumar, ¶ 0031 and 0055-0058, figure 2, units 206, 208, 216, 222, 224, and 226, and figure 5, steps 512, 514, and 516); and 
“wherein a level of the probe signal is dynamically reduced upon detection of an increase in a level of the microphone signal” because Kumar teaches a dynamic probe level based on the measured noise levels at the FB and/or FF microphones and Termeulen makes obvious a gain reduction feature where gain of the system is reduced when a feedback loop that causes oscillations is detected, and this .

Claims 65 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kumar and Termeulen as applied to claims 57 and 66 above, and further in view of Kumar et al., US 2017/0013345 A1 (previously cited in an IDS received 8/25/2020 and hereafter ‘345).
Regarding claim 65, see the preceding rejection with respect to claim 57 above.  The combination makes obvious the device of claim 57, but does not appear to teach the features of a decision latency.
‘345 teaches similar features as Kumar (see ‘345, abstract).  Specifically, ‘345 teaches that the detection process is subject to some error, where the process accurately detects the headset is on or off-ear with a high probability of greater than 90%, so the detection process can be repeated a number of times to generate an off-ear decision signal after a number of consecutive decisions that the headphone was estimated to be off the ears of the user (see ‘345, ¶ 0048-0053 and figure 4).  Next, ‘345 teaches that there is a delay placed between running the on/off-ear detection process when it is detected that the headphone is on the ear, and there is no added delay when the opposite is detected, such as the headphone being off the ear, where ‘345 also teaches a small detection error and the triggering of a convenience feature only after a consecutive number of off-ear detections, such that any on-ear false detections will delay the convenience feature from executing (see ‘345, ¶ 0047-0055 and figure 4, steps 404, 406, 408, and 410).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Kumar and Termeulen with the teachings of ‘345 to improve the user’s experience where the headphone on/off detection does not create false alarms (see Kumar, ¶ 0061 in view of ‘345, ¶ 0048 and 0055).  Therefore, the combination 
Regarding claim 74, see the preceding rejection with respect to claims 65 and 66 above.  The combination of Kumar and Termeulen makes obvious the method of claim 66, and for the same reasons as stated above with respect to claim 65, the combination of Kumar, Termeulen, and ‘345 makes obvious the “method of claim 66 wherein changes in the determination as to whether the headset is on ear are made with a first decision latency from off ear to on ear, and are made with a second decision latency from on ear to off ear, the first decision latency being less than the second decision latency so as to bias the determination towards an on ear determination” (see Kumar, ¶ 0061 in view of ‘345, ¶ 0047-0055 and figure 4, steps 404, 406, 408, and 410, which makes obvious placing a delay between running the on/off-ear detection process when the headphone is on the ear, and there is no added delay when the opposite is detected, such as the headphone being off the ear; additionally, ‘345 teaches a small detection error and the triggering of a convenience feature only after a consecutive number of off-ear detections, such that any on-ear false detections will delay the convenience feature from executing, see ‘345, ¶ 0048 and 0052-0055).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 57 and 63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,812,889 B2 in view of Termeulen (as cited above in the 35 USC 103 rejections). 
Regarding claim 57, the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 has limitations of “a processor configured to apply state-space estimation to the microphone signal to produce a state-space estimate of at least one parameter…” while the pending claim is directed towards “a processor configured to apply state estimation to the microphone signal to produce an estimate of at least one parameter…” (bolded claim language highlights the differences).  The differences in claim language are not patentably distinct because a state-space estimation operation anticipates a state estimation operation and the produced state-space estimate anticipates the produced estimate.  Furthermore, patented claim 1 in view of Termeulen makes obvious the feature “wherein the processor is configured to cause a level of the probe signal to be dynamically reduced upon detection of an increase in a level of the microphone signal” because patented claim 1 in view of Termeulen makes obvious that that the gain of the system is reduced when a feedback loop that causes oscillations is detected, and this gain reduction feature makes obvious reducing the output of the headset speaker including reducing a probe signal (see patented claim 19, in view of Termeulen, ¶ 0032, 0035, 0038, 0046, and 0048, and figure 2, units 102, 106, 116, and 117).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify patented claim 1 with Termeulen to reduce any unwanted oscillations when the headphone is removed during the detection (see Termeulen, ¶ 0032 and 0048).  
. 
Claims 66 and 72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,812,889 B2 in view of Termeulen (as cited above in the 35 USC 103 rejections). 
Regarding claim 66, the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 9 has limitations of “applying state-space estimation to the microphone signal to produce a state-space estimate of at least one parameter…” while the pending claim is directed towards “applying state estimation to the microphone signal to produce an estimate of at least one parameter…” (bolded claim language highlights the differences).  The differences in claim language are not patentably distinct because a state-space estimation operation anticipates a state estimation operation and the produced state-space estimate anticipates the produced estimate.  Furthermore, patented claim 9 in view of Termeulen makes obvious the feature “wherein a level of the probe signal is dynamically reduced upon detection of an increase in a level of the microphone signal” because patented claim 9 in view of Termeulen makes obvious that that the gain of the system is reduced when a feedback loop that causes oscillations is detected, and this gain reduction feature makes obvious reducing the output of the headset speaker including reducing a probe signal (see patented claim 19, in view of Termeulen, ¶ 0032, 0035, 0038, 0046, and 0048, and figure 2, units 102, 106, 116, and 117).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify patented claim 1 with Termeulen to reduce any unwanted oscillations when the headphone is removed during the detection (see Termeulen, ¶ 0032 and 0048).  
.   
Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,812,889 B2 in view of Termeulen (as cited above in the 35 USC 103 rejections).  Instant claim 75 is unpatentable over patent claim 17 because the combination of claim 17 with prior art Termeulen makes obvious the differences.   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the patented claim 17 with the teachings of Termeulen to reduce any unwanted oscillations when the headphone is removed during the detection (see Termeulen, ¶ 0032 and 0048).  Additionally, the patented claims make obvious the state estimation and state estimate for similar reasons as stated above in the non-statutory double patenting rejections of claim 66.    
Claim 76 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,812,889 B2 in view of Termeulen (as cited above in the 35 USC 103 rejections).  Instant claim 76 is unpatentable over patent claim 18 because the combination of claim 18 with prior art Termeulen makes obvious the differences.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify patented claim 18 with the teachings of Termeulen to reduce any unwanted oscillations when the headphone is removed during the detection (see Termeulen, ¶ 0032 and 0048).  Additionally, the patented claims make obvious the state estimation and state estimate for similar reasons as stated above in the non-statutory double patenting rejections of claim 66.  

Allowable Subject Matter
Claims 63 and 72 are rejected on the ground of nonstatutory double patenting, but if the nonstatutory double patenting rejections are overcome, the claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bajic et al., US 2014/0093090 A1 (previously cited and hereafter Bajic), discloses an audio headset with automatic equalization to compensate for gain or loss due to occlusions associated with the headphone and the user’s ear by estimating a ratio of energies, such as the ratio between the energy output by the headphone speaker and the energy received by the microphone (see Bajic, abstract, ¶ 0022-0024, and figure 3, units 24, 310, 315, 340, and 370). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653          

/FAN S TSANG/               Supervisory Patent Examiner, Art Unit 2653